COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00435-CV


Henry M. Porter, Jr. and James         §    From the 271st District Court
Harold Porter
                                       §    of Wise County (07-07-565)
v.
                                       §    February 20, 2014

Wise County, Texas                     §    Per Curiam

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM